DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  each of these claims appear to interchange the terms “one or more” and “at least one” before several terms such as action/-s, metric/-s, parameter/-s.  While “one or more” and “at least one” appear to have the same meaning, it is suggested for clarity and consistency to only use one of those two terms rather than using them both.  Appropriate correction is suggested but not required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention of Claims 1, 3-14, and 16-22 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims generally recite the abstract idea of a mental process, involving acquiring data relating to an autonomous vehicle, analyzing it to infer states/actions/metrics/parameters of the autonomous vehicle based on the data, and 
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the sensor data necessary to infer various conclusions relating to the performance of an autonomous vehicle.  Even if some or all of the data utilized for this inferring (i.e. processing) comes from a different computer (i.e. additional “circuits” and/or one or more additional computers with their own “circuits”), or if the inferring (i.e. processing) is party or fully accomplished via one or more different computers than the one or more computers that store the necessary data, then these limitations still involve no more than two or more generic computers in communication with each other.  For example, Claims 9-13 and 18-22 each describe embellishments of the abstract idea that include computer communication with one or more of a “central network device” and/or one or more other autonomous vehicles.  However, mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "receiving or transmitting data over a network", and (iv) "storing and retrieving information in memory"; and (B) 
The claims in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims only require generically described computing circuits that execute old and well known functions, and Office takes Official Notice to the fact that (a) “data gathering circuits”, “communication circuits”, and “processing circuits” are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
If later in prosecution the data gathering steps/circuit and/or communication steps were defined further to specifically require how the data is acquired and/or transmitted (i.e. via wire or wirelessly, at a certain sampling rate, in a particular encryption scheme, due to specific triggering events and/or surpassing predetermined thresholds, at certain times of the day, when the vehicle is in a certain state, etc.) and/or what data is acquired (i.e. qualitative vs. quantitative data, from certain sensors, etc.), these details are generally considered insignificant pre-solution activity and would not amount to more than the judicial exception.  Further, how the data is acquired and/or transmitted and the type of data acquired are merely linking the invention to a particular technological environment, that is, implementation via a computer relating to one or more autonomous vehicles.
It should be further noted that the latest amendment to the claims has added several limitations to the independent claims that appear to be made in an effort to overcome this rejection under 35 USC 101, specifically the steps of “select/-ing at least one action of the one or more actions associated with the current state; perform/-ing by the autonomous vehicle the selected at least one action, wherein performing the selected at least one action requires use of one or more of transportation and communication related components of the autonomous vehicle”; however, this at least one action is not necessarily significantly more than the judicial exception because despite stating that performing the selected at least one action “requires use of one or more of transportation and communication related components of the autonomous vehicle”, the “one or more” in this limitation leaves the possibility open for one and the possibility open for it to be only using communication related components.  If the only component/-s used for performing the at least one action is communication related, this could be encompassing mere data transfer, data saving, data output, etc., which as described above, could be either insignificant extra-solutionary activity (e.g. receiving, transferring, and/or outputting data) or could be merely part of the judicial exception itself (i.e. a human mind memorizing data, which is equivalent to a generic computing component saving data).  Additionally, and specific to the system claims of Claims 14 and 16-22, the autonomous vehicle itself may not actually be a part of the claimed system because it is not a definitively claimed element of the system (see associated 35 USC 112(b) rejection below), and if that is the case, the performance of the at least one action may be completely external to, and thus irrelevant to the statutory patentability of these particular system claims.  As such, it is suggested to amend the independent claims to at least require at least one of the performed actions to be using transportation related components, and further, to specifically define what that transportation related components are (because under broadest reasonable interpretation (BRI), a computer within an autonomous vehicle that travels on a transportation network may be considered a transportation related component, and in that case, it would still have the same problem as described above with relation to communication related components).  And for independent Claim 14 (the system claim), it is further suggested to definitively claim the autonomous vehicle (or at the very least, the components of the autonomous vehicle that are utilized in the one or more actions to be performed).
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use (one or more computers relating to one or more autonomous vehicles), or perhaps a field of use that also involves insignificant extra-solution activity (for example, how the data is acquired, outputted, transferred, saved, and/or the type of data).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 14 (and thus Claims 3-13 and 16-22 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims are indefinite for the following reasons:
Firstly, each of these claims have been amended to include the phrase “one or more of transportation and communication related components of the autonomous vehicle”; however, this particular phrase is indefinite for two reasons: (1) due to the way the phrase is written, it is unclear as to whether or not this phrase is synonymous with, and could be re-written as “one or more of (a) transportation related components of the autonomous vehicle, and (b) communication related components of the autonomous vehicle”, or if the one or more components of the autonomous vehicle must be (c) both transportation and communication related (at the same time) components of the autonomous vehicle; and (2) it is not clear from the claims or the specification as to what specific structure/-s actually constitute said (a), (b), or (c) as described above, particularly in view of the word choice “related” within each of them.  Literally anything could be conceivably “related” to a component of an autonomous vehicle.  Appropriate corrections are required.
Secondly, specific to independent Claim 14 (the system claim), it is indefinite as to whether or not the one or more actions performed in the autonomous vehicle are relevant to the claimed system because the autonomous vehicle itself, or any of the components of the autonomous vehicle, are not specifically claimed to be a part of the system.  The only elements definitively claimed are the one or more processing circuits and the one or more data gathering circuits that are each “deployed in the autonomous vehicle”.  But again, it is not clear as to whether the system only encompasses these circuits but not the autonomous vehicle itself, or if it encompasses the autonomous vehicle as well as these circuits and controllable components within it, or if it encompasses these circuits and one or more specific 
Thirdly, each of these claims include the phrase “wherein the one or more parameters are set for quantifying a quality of a metric”, but these claims previously used the phrase “one or more metrics defined for assessing performance for the state of the one or more states”.  Similarly, a later limitation states “at least one metric associated with the current state”.  As such, it becomes unclear as to whether or not “a metric” and/or “at least one metric” is/are separate from or one of the previously stated “one or more metrics” and/or each other.  If it/they is/are meant to be different it/they should be clearly differentiated from each other; if it/they is/are meant to be one of the “one or more metrics” it/they should instead say “a metric of the one or more metrics” and/or “at least one metric of the one or more metrics associated with the current state”, or the like.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (US 9884630, filed 5 Jul 16), herein “Ross”.
It should be noted that in an effort to minimize the time it may take for Applicant to review each of the below citations, since they involve a US Patent (which usually entails looking up citations by line numbers within specific columns of text), the Examiner has provided the below citations in the form of paragraph number, wherein Paragraph 1 starts with “Brief Description of the Drawings”.  If a citation instead comes from the abstract, a figure/drawing, the brief summary/background, or a claim, that specific citation will say so.  If Applicant would instead prefer the Examiner utilize column and line numbers in the future, Examiner will happily convert the below and all future citations into that format upon request from Applicant in their response to this instant Office action.
Regarding Claims 1 and 14 (each independent), Ross discloses a method of monitoring performance in an autonomous vehicle (per Claim 1) / a system implemented for monitoring performance of an autonomous vehicle (per Claim 14) (“Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “One or more examples described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method”, Paragraph 19; see Fig. 4) comprising: (per Claim 1) / , the system comprising: one or more processing circuits, wherein at least one processing circuit is deployed in the autonomous vehicle (“FIG. 6 is a block diagram illustrating a computing system for an SDV upon which examples described herein may be implemented”, Paragraph 9, “various processing resources 604 of the computer system 600 can also execute control instructions 612 using microprocessors or integrated circuits”, Paragraph 86); and one or more data gathering circuits, wherein at least one data gathering circuit is deployed in the autonomous vehicle (“computer system 600 can include a communication interface 650 that can enable communications over one or more networks 660 with a backend transport system, an performance optimization system, one or more other SDVs, and the like”, Paragraph 87, “the processors 604 can receive live sensor data 632 from an on-board sensor array 630 (e.g., comprising LIDAR, camera, sonar, radar, and other sensor systems), and operate the acceleration, braking, and steering systems 620 along a current route based on the live sensor data 632”, Paragraph 89); (per Claim 14)
determining in the autonomous vehicle, a current state of the autonomous vehicle, from one or more states supported in the autonomous vehicle (per Claim 1) / wherein the one or more processing circuits are configured to: determine a current state of the autonomous vehicle, from one or more states supported in the autonomous vehicle (per Claim 14) (“An AV or SDV may be used herein interchangeably, and can refer to any vehicle which is operated in a state of automation with respect to steering, propulsion, and braking. Different ), wherein each state of the one or more states comprises:
one or more actions associated with a particular function or objective corresponding to the state, wherein the one or more actions are performed in or by the autonomous vehicle when the autonomous vehicle is operating in the state of the one or more states (i.e. actions/behaviors/maneuvers/operational controls/events of the AV/SDV; “the performance measurement system can be connected (e.g., via a data bus) to the SDV control system to correlate the gathered performance data with SDV actions”, Paragraph 12, “various control system parameters utilized by the SDV control system 155 in operating the acceleration, steering, and braking systems of the SDV”, Paragraph 32, “For example…the performance optimization system 160 can analyze braking events in the SDV performance data 144”, Paragraph 35, “Such response can correspond to an event avoidance action 223, or an action that the SDV 200 can perform to maneuver based on the detected event and its score or classification. By way of example, the vehicle response can include a slight or sharp vehicle maneuver for avoidance using a steering control mechanism and/or braking component. The event avoidance action 223 can be signaled through the commands 235 for controllers 240 to execute on the SDV's 200 acceleration system 252, steering system 254, and braking system 256”, Paragraph 58);
one or more metrics defined for assessing performance for the state of the one or more states (“determine a set of performance metrics for determining AV performance…Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “a set of quantitative metrics”, Paragraph 11); and
one or more parameters associated with each of the one or more metrics, wherein the one or more parameters are set for quantifying a quality of a metric (i.e. );
managing in the autonomous vehicle, operation of the autonomous vehicle based on the current state, wherein the managing comprises: (per Claim 1)
selecting (per Claim 1) / select (per Claim 14) at least one action of the one or more actions associated with the current state (per Claims 1 and 14); performing by (per Claim 1) / perform in (per Claim 14) the autonomous vehicle the selected at least one action, wherein performing the selected at least one action requires use of one or more of transportation and communication related components of the autonomous vehicle (“the configuration package 162 can cause the SDV control system 155 to adjust or soften ;
obtaining by the autonomous vehicle, based on the performing of the selected at least one action, (per Claim 1) / wherein the one or more data gathering circuits are configured to obtain, based on the performing of the selected at least one action, (per Claim 14) data relating to the current state, wherein the obtained data is obtained from one or both of internal sources within the autonomous vehicle and external sources (“Referring to FIG. 4, the performance optimization system 300 can receive performance data from any number of human driven vehicles 390 (400). The performance data can comprise IMU data (401), LIDAR data (402), camera data (403), and/or GPS data (404), and can provide the performance optimization system 300 with human control information 392 indicating human driving performance and characteristics with which to compare SDV performance”, Paragraph 74, “The performance optimization system 300 can subsequently receive performance data 394 from a particular SDV 309 (415). In many examples, this performance data 394 can also comprise data from an IMU (416), a );
wherein the one or more processing circuits are further configured to: (per Claim 14)
processing (per Claim 1) / process (per Claim 14) the obtained data (“the performance optimization system 300 can determine a set of performance metrics 333 based on the human control information 392 (405)”, Paragraph 75, “The performance optimization system 300 may then analyze the performance data 394 using the constructed performance models 332 (420), and generate a performance score 337 for the SDV 309 for each respective performance metric 333 (425)”, Paragraph 77);
assessing (per Claim 1) / assess (per Claim 14), based on the processing of the obtained data, at least one metric associated with the current state (“performance metrics 333 can be classified as three main classifications comprising traffic law compliance (470), ride comfort (480), and performance etiquette (490). It is contemplated that many other classifications can be included, and the performance metrics 333 can include any conceivable attribute or trait with which to compare SDV operative behavior with human behavior”, Paragraph 75), wherein the assessing comprises:
determining the at least one metric based on the selected at least one action; determining the one or more parameters associated with the at least one metric (“Under the traffic law compliance umbrella, performance metrics 333 can generally include compliance with traffic lights (472), road signs (474), yielding behavior (476), and speed limit compliance (478). However, more granular metrics may also be included, such as compliance with rules relating to rights-of-way, lane use, turning, individual intersections, pedestrian crossings, overtaking, carpool lanes, pre-emption (e.g., moving over for an emergency vehicle), and the like. Under the ride ; and
determining based on the processing of the obtained data a value for quantifying the quality of the at least one metric using at least one parameter of the one or more parameters associated with the at least one metric (“Based on the AV data, the system can determine a performance score for each of the set of performance metrics for the AV”, Abstract, “the performance optimization system 160 can determine a set of scores for the SDV based on the SDV performance data 144 for each of the human performance metrics 161. Such scores can indicate rankings or percentiles of the SDV in comparison with human drivers for each metric 161”, Paragraph 34, “in running the performance data 394 through the quantitative models 332, the performance analysis engine 335 can generate a set of performance scores 337 indicating the SDV's 309 performance with respect to the performance metrics 333. Such scores can indicate whether the SDV 309 has passed or failed for each of the metrics. In variations, the performance scores 337 can comprise a set of charts that ; and
assessing (per Claim 1) / assess (per Claim 14) performance of the autonomous vehicle with respect to the current state based on assessment of the at least one metric (“in analyzing the performance data, the performance optimization system can ascribe or attach weightings to certain metrics that may be more predictive of overall safety and/or comfort than other metrics. Utilizing such weightings, the performance optimization system can generate an overall safety and performance score--or a set of scores--for an SDV based on received performance data…such weightings for quantitative metrics may be location and/or time specific. For example, performance data received when the SDV is operating in, for instance, snowy conditions or nighttime conditions can be analyzed based on weightings specific for those conditions in order to optimize the safety and performance analysis”, Paragraph 16).
Regarding Claim 3, Ross discloses the method of Claim 1, and Ross further discloses that the processing of the obtained data comprises classifying the obtained data (“each established metric may be classified under a single grouping (e.g., performance, safety, comfort, or traffic law compliance), or may overlap with other groupings”, Paragraph 26, “When events are detected, the event logic 224 can signal an event alert 229 that can classify the event and indicate the type of avoidance action to be performed”, Paragraph 58, “event alert 229 can indicate (i) a classification of the event (e.g., "serious" and/or "immediate"), (ii) information about the event, such as the type of object that generated the event alert 229, and/or information indicating a type of action the vehicle 200 should take (e.g., location of object relative to path of vehicle, size or type of object, etc.)”, Paragraph 59, “performance .
Regarding Claim 4, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding severity (“event alert 229 can indicate (i) a classification of the event (e.g., "serious" and/or "immediate")”, Paragraph 59).
Regarding Claim 5, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding triggering type (“the event logic 224 can trigger low level responses to detected events…the event logic 224 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 224 can detect events which enable the control system 220 to make evasive actions or plan for any potential hazards”, Paragraph 57, “control system 220 can determine whether an event corresponds to a potential incident with a human driven vehicle, a pedestrian, or other human entity external to the SDV 200”, Paragraph 58, “event alert 229 can indicate…(ii) information about the event, such as the type of object that generated the event alert 229”, Paragraph 59).
Regarding Claim 6, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding gathering mechanism (“sensor pod 275 can provide raw data 277 comprising IMU data, observational data from the LIDAR and/or cameras, and/or GPS data from a GPS receiver. As provided herein, the data gathering logic 260 can also receive the sensor data 211 from the SDV's 200 on-board sensors 201, 203 for storage as performance data 262…data gathering logic 260 can compile the performance data 262 from the various .
Regarding Claim 7, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on a corresponding time validity type (“weightings for quantitative metrics may be location and/or time specific. For example, performance data received when the SDV is operating in, for instance, snowy conditions or nighttime conditions can be analyzed based on weightings specific for those conditions in order to optimize the safety and performance analysis”, Paragraph 16).
Regarding Claim 8, Ross discloses the method of Claim 3, and Ross further discloses classifying the obtained data based on periodicity of the obtained data (“the SDV can periodically or continuously analyze the SDV performance data 144 from the vehicle performance measurement system 100”, Paragraph 40, “scrutiny of the data can draw conclusions regarding the reaction to such an anomaly, such as whether the SDV braked too hard, not hard enough, too early, too late, and the like”, Paragraph 42).
Regarding Claims 9 and 18, Ross discloses the method of Claim 1 and the system of Claim 14, respectively, and Ross further discloses:
communicating with a central network device configured to manage one or both of: a plurality of autonomous vehicles comprising the autonomous vehicle, and an infrastructure utilized by the plurality of autonomous vehicles (per Claim 9) / one or more communication circuits configured to communicate signals, and wherein the one or more communication circuits are further configured to enable communications with one or more of: one or more other autonomous vehicles; and a central network device configured to manage one or both of: a plurality of autonomous vehicles comprising the autonomous vehicle, and an infrastructure utilized by the plurality of autonomous vehicles (per Claim 18) (“FIG. 3 is a block diagram illustrating an example performance optimization system in communication with a fleet of vehicles”, Paragraph 6, “the .
Regarding Claim 16, Ross discloses the system of Claim 14, and Ross further discloses that the one or more processing circuits are further configured to classify the obtained data(see citations above pertaining to Claim 3, which will not be repeated for the sake of brevity), based on one or more of: a corresponding severity; a corresponding triggering type; a corresponding gathering mechanism; a corresponding time validity type; and a corresponding periodicity of the obtained data (see the citations per the rejections of Claims 4-8 above, which will not be repeated for the sake of brevity).
Regarding Claim 17, Ross discloses the system of Claim 16, and Ross further discloses that the one or more processing circuits are further configured to assess, based on the classifying of the obtained data, one or more of: the at least one metric associated with the current state, and the assessed performance of the autonomous vehicle (“in analyzing the performance data, the performance optimization system can ascribe or attach weightings to certain metrics that may be more predictive of overall safety and/or comfort than other metrics. Utilizing such weightings, the performance optimization system ).
Regarding Claims 10-13 and 19-22, Ross discloses the method of Claim 1 (per Claim 13), the method of Claim 9 (per Claims 10-12), and the system of Claim 18 (per Claims 19-22), and Ross further discloses:
offloading at least some processing of the obtained data to the central network device (per Claim 10) / that the one or more processing circuits are further configured to utilize the communications to offload at least some of the processing of the obtained data to the central network device (per Claim 19) / communicating to the central network device one or both of: at least a portion of the obtained data and performance-related data relating to the assessed performance of the autonomous vehicle (per Claim 11) / that the one or more processing circuits are further configured to utilize the communications to provide to the central network device one or both of: at least a portion of the obtained data and performance-related data relating to the assessed performance of the autonomous vehicle (per Claim 20) / receiving from the central network device, in response to the communicating, status-related data related to one or more of: the autonomous vehicle, one or more other autonomous vehicle, the infrastructure, management of the infrastructure, and services provided or available in an environment corresponding to the infrastructure (per Claim 12) / that the one or more processing circuits are further configured to utilize the communications to receive from the central network device status-related data relating to one or more of: the autonomous vehicle, one or more other autonomous vehicle, the infrastructure, management of the infrastructure, and services provided or available in an environment corresponding to the infrastructure (per Claim 21) communicating one or both of: at least a portion of the obtained data, and performance-related data relating to the assessed performance of the autonomous vehicle to one or more other autonomous vehicles (per Claim 13) / that the one or more processing circuits are further configured to (“one or more examples described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, personal digital assistants (e.g., PDAs), laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any example described herein (including with the performance of any method or with the implementation of any system)”, Paragraph 21, “Over the course of hundreds, thousands, or millions of miles driven, a backend performance optimization system 160 can utilize the performance data 142 of human drivers from the measurement system 100 to establish a set of metrics upon which to subsequently gauge SDV performance”, Paragraph 25, “A computer system 500 can be implemented on, for example, a server or combination of servers. For example, the computer system 500 may be implemented as part of a network service for providing transportation services. In the context of FIGS. 1A, 2, and 3, the performance optimization system 160, 290, 300 may be implemented using a computer system 500 such as described by FIG. 5. The performance optimization system 100 may also be implemented using a combination of multiple computer systems as described in connection with FIG. 5”, Paragraph 80, “The communication interface 550 enables the computer system 500 to communicate over one or more networks 580 (e.g., cellular network) through use of the network link (wireless or wired). Using the network link, the computer system 500 can communicate with one or more computing devices, one or more servers, driver devices, and/or a fleet of SDVs. In accordance with examples, the computer system 500 receives human control data 392 from measurement systems implemented on human-driven vehicles, and constructs performance models to gauge SDV performance based on .
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are generally not persuasive.
Firstly, regarding the previously made Claim Objection to Claim 17, the corrective amendments made to the claim has enabled its withdrawal; however, the amendments to the independent claims have led to a new objection against them based on what appears to be interchangeably using “one or more” and “at least one” before several terms such as action/-s, metric/-s, parameter/-s.
one or more of transportation and communication related components of the autonomous vehicle”, the “one or more” in this limitation leaves the possibility open for it to be only one and the possibility open for it to be only using communication related components.  If the only component/-s used for performing the at least one action is communication related, this could be encompassing mere data transfer, data saving, data output, etc., which as described above, could be either insignificant extra-solutionary activity (e.g. receiving, transferring, and/or outputting data) or could be merely part of the judicial exception itself (i.e. a human mind memorizing data, which is equivalent to a generic computing component saving data).  Additionally, and specific to the system claims of Claims 14 and 16-22, the autonomous vehicle itself may not actually be a part of the claimed system because it is not a definitively claimed element of the system (see associated 35 USC 112(b) rejection below), and if that is the case, the performance of the at least one action may be completely external to, and thus irrelevant to the statutory patentability of these particular 
Thirdly, regarding the previously made Claim Rejections under 35 USC 112, the corrective amendments made to the claims has enabled their withdrawal; however, a new claim rejection under 35 USC 112(b) has been made against Claims 1 and 14 (and all other pending claims due to dependency) due to the amendments made to the claims, for three reasons: (1) the newly added limitation in both independent Claims 1 and 14, “one or more of transportation and communication related components of the autonomous vehicle”, is indefinite, (2) independent Claim 14 is indefinite as to whether or not the one or more actions performed in the autonomous vehicle are relevant to the claimed system because the autonomous vehicle itself, or any of the components of the autonomous vehicle, are not specifically claimed to be a part of the system, and (3) the three limitations in both independent Claims 1 and 14 are indefinite as to which metrics are the same as, a subset of, or different from, other mentioned metrics: “wherein the one or more parameters are set for quantifying a quality of a metric”, “one or more metrics defined for assessing performance for the state of the one or more states”, and “at least one metric associated with the current state”.  See above section pertaining to 35 USC 112 for further details.
Finally, Applicant respectfully traversed the previously made prior art rejections in view of Ross by stating that Ross fails to teach all of the limitations of the now amended independent Claims 1 and 14.  More specifically, Applicant asserts that “Ross does not teach ‘selecting of at least one action associated with a current state of an autonomous vehicle, and performing the selected at least one action by the autonomous vehicle, particularly where performing the selected action requires use of one or more of transportation and communication related components of the autonomous vehicle’. Further, Ross does 
Conclusion
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663